MEMORANDUM OPINION

PER CURIAM.
Employee appeals from the action of the Labor and Industrial Relations Commission denying liability by the Second Injury Fund for allegedly pre-existing disabilities which when combined with a subsequent employer compensable accident, resulted in permanent total disability. The decision of the Commission is supported by competent and substantial evidence on the whole record, no error of law appears, and an opinion would have no precedential value. The parties have been furnished with a statement of the reasons for affirmance. Award of the Commission is affirmed pursuant to Rule 84.16(b).